a proceeding under article 78. of the Civil Practice Act (a) to annul a determination of the respondent Long Island State Park Commission, made after a hearing, dismissing petitioner from his classified civil service position as!a pool operator at Jones Beach; and (b) to reinstate him to said position, the petitioner appeals from an order of the Supreme Court, Nassau County, dated July 19, 1962 and subsequently entered in Suffolk County, which confirmed the commission’s determination and dismissed his petition on the merits. Order modified on the law by amending its decretal paragraph so as to provide that the confirmation of the determination and the dismissal of the petition are not on the merits but on the sole ground that the proceeding was commfenced more than four months after the determination under review had become final and binding (Civ. Prac. Act, § 1286). As so modified, order affirmed, without costs. The facts were not considered. In our opinion, the effective date of the determination dismissing petitioner was September 6, 1961 — the date on which the commission adopted its formal resolution approving his dismissal. Hence, this proceeding was not commenced within the four-month time limitation prescribed by statute (Civ. Prac. Act, § 1286) and it must be dismissed on that ground, without consideration of the facts or the merits. Beldoek, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.